DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
Applicant's amendments/arguments with respect to Claim(s) 1-2 and 4-9 have been considered but are moot because the arguments do not apply to the reference(s) and/or ground(s) being used in the current rejection.

For further details see the rejections/objections for Claim(s) 1-2 and 4-9 herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over ZENG et al. (US 20200094682; hereinafter ZENG) in view of Edelhauser et al. (US 20220043045).
Regarding claim 1, ZENG teaches in figure(s) 1-11 An interlock diagnosing system for a high voltage device (abs. - a high-voltage interlock system and a detection method), the interlock diagnosing system comprising: 
a detection circuit (circuit of detector 132 in figs. 1,4) extending between a transmitter (101/10; para. 39 - target control device 10 may generate the alternating current signal such that the alternating current signal is transmitted in the high-voltage interlock circuit) providing a voltage and a receiver (111/11) receiving the voltage provided by the transmitter (step S503 in fig. 10; para. 39 - current detector 132 in the target control device 10 and the current detector 132 in the non-target control device 11 may detect the voltage signal across the detection resistor set R11 through which the alternating current signal flows, and output the detection result signal according to the voltage signal); 

    PNG
    media_image1.png
    726
    538
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    389
    523
    media_image2.png
    Greyscale

a plurality of resistors (resistors set R11), each being connected in parallel (parallel in figs. 1,4) to the detection circuit (132) via a respective one of a plurality of connectors (R11<>132 connectors) engaged between the plurality of resistors and the detection circuit (para. 24 - current detector 132 is connected to the detection resistor set R11); and 
a detector (controller 131) detecting engaged states (normal vs open/short fault in figs. 10-11; para. 85) of the plurality of connectors based on the voltage provided by the transmitter or the voltage received by the receiver (steps S504, S505 in fig. 10; para. 16 -  a first detection result signal and a second detection result signal when a high-voltage interlock circuit is open; para. 38 -  judgment of the fault of the high-voltage interlock circuit by the detection unit of the target control device 10 is the main judgment to determine whether the high-voltage interlock circuit has a fault and determine the type of the fault when the fault occurs. The judgment of the fault of the high-voltage interlock circuit by the detection unit of the non-target control device 11 may be used as an auxiliary judgment or a verification judgment to further ensure the reliability of the determination of the fault of the high-voltage interlock circuit; open/short connection faults in figs. 5-8).
wherein the transmitter includes a voltage provider and a voltage dividing resistor (voltage divider R31 or R32 in fig. 3) for dividing the voltage provided by the voltage provider (power source 144; fig. 2),
wherein the voltage dividing resistor (R31 or R32) includes two resistors (two resistors of R31).
ZENG does not teach explicitly wherein the detection circuit extends to the receiver between the two resistors of the voltage dividing resistor.
However, Edelhauser teaches in figure(s) 1-4 wherein the detection circuit (evaluation circuit 38; fig. 1) extends (@36) to the receiver (HV battery 9 switch 7) between the two resistors (33,35) of the voltage dividing resistor (32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ZENG by having wherein the detection circuit extends to the receiver between the two resistors of the voltage dividing resistor as taught by Edelhauser in order to provide suitable interlock fault detection topology as evidenced by "interlock system comprising a first monitoring line, a second monitoring line, and at least one line bridge by means of which the monitoring lines are electrically conductively connected in a closed state of the interlock system, said monitoring circuit comprising a signal generation device which is configured for generating a monitoring signal for the first monitoring line which alternates between a first monitoring voltage and a second monitoring voltage and which is referenced to a reference potential, and a signal evaluation device by means of which a voltage profile which is referenced to the reference potential is detectable on the second monitoring line" (para. 1 of Edelhauser).

Regarding claim 2, ZENG teaches in figure(s) 1-11 the interlock diagnosing system of claim 1, wherein the plurality of resistors is included in an integrated resistor board (para. 147 - implemented in hardware, for example, an electronic circuit, an application specific integrated circuit ASIC).

Regarding claim 4, ZENG teaches in figure(s) 1-11 the interlock diagnosing system of claim 1, wherein each of the plurality of connectors is connected to the detection circuit (132) and any one of the plurality of resistors (R11), and connects the resistor connected thereto in an engaged state (normal vs open/short fault in fig. 11; para. 85) to the detection circuit in parallel (parallel in figs. 1,4).

Regarding claim 7, ZENG teaches in figure(s) 1-11 An interlock diagnosing method for a high voltage device uses an interlock diagnosing circuit that includes a detection circuit (abs. - a high-voltage interlock system and a detection method) extending between a transmitter (101/10; para. 39 - target control device 10 may generate the alternating current signal such that the alternating current signal is transmitted in the high-voltage interlock circuit) providing a voltage and a receiver (111/11) receiving the voltage provided by the transmitter (step S503 in fig. 10; para. 39 - current detector 132 in the target control device 10 and the current detector 132 in the non-target control device 11 may detect the voltage signal across the detection resistor set R11 through which the alternating current signal flows, and output the detection result signal according to the voltage signal) and includes a plurality of resistors (resistors set R11), each being connected in parallel to the detection circuit (detectors 132) via a respective one of a plurality of connectors (R11<>132 connectors) engaged between the plurality of resistors and the detection circuit, the interlock diagnosing method comprising: 
detecting engaged states (detect normal vs open/short fault in fig. 11; para. 85) of the plurality of connectors based on the voltage provided by the transmitter or the voltage received by the receiver (steps S504, S505 in fig. 10; para. 16 -  a first detection result signal and a second detection result signal when a high-voltage interlock circuit is open; para. 38 -  judgment of the fault of the high-voltage interlock circuit by the detection unit of the target control device 10 is the main judgment to determine whether the high-voltage interlock circuit has a fault and determine the type of the fault when the fault occurs. The judgment of the fault of the high-voltage interlock circuit by the detection unit of the non-target control device 11 may be used as an auxiliary judgment or a verification judgment to further ensure the reliability of the determination of the fault of the high-voltage interlock circuit; open/short connection faults in figs. 5-8),
wherein the transmitter includes a voltage provider and a voltage dividing resistor (voltage divider R31 or R32 in fig. 3) for dividing the voltage provided by the voltage provider (power source 144; fig. 2),
wherein the voltage dividing resistor (R31 or R32) includes two resistors (two resistors of R31).
ZENG does not teach explicitly wherein the detection circuit extends to the receiver between the two resistors of the voltage dividing resistor.
However, Edelhauser teaches in figure(s) 1-4 wherein the detection circuit (evaluation circuit 38; fig. 1) extends (@36) to the receiver (HV battery 9 switch 7) between the two resistors (33,35) of the voltage dividing resistor (32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ZENG by having wherein the detection circuit extends to the receiver between the two resistors of the voltage dividing resistor as taught by Edelhauser in order to provide suitable interlock fault detection topology as evidenced by "interlock system comprising a first monitoring line, a second monitoring line, and at least one line bridge by means of which the monitoring lines are electrically conductively connected in a closed state of the interlock system, said monitoring circuit comprising a signal generation device which is configured for generating a monitoring signal for the first monitoring line which alternates between a first monitoring voltage and a second monitoring voltage and which is referenced to a reference potential, and a signal evaluation device by means of which a voltage profile which is referenced to the reference potential is detectable on the second monitoring line" (para. 1 of Edelhauser).


Claim(s) 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over ZENG in view of Edelhauser, and further in view of Burkman et al. (US 20180356454).
Regarding claim 5, ZENG in view of Edelhauser teaches the interlock diagnosing system of claim 1, 
ZENG does not teach explicitly wherein the detector calculates a resistance value of the detection circuit based on the voltage provided by the transmitter and the voltage received by the receiver and detects the engaged states of the plurality of connectors based on the calculated resistance value.
However, Burkman teaches in figure(s) 2-6 wherein the detector calculates a resistance value of the detection circuit based on the voltage provided by the transmitter and the voltage received by the receiver and detects the engaged states of the plurality of connectors based on the calculated resistance value (resistance 424 vs 420 in fig. 5; para. 26 - The control block will be able to detect the difference in circuit resistance. Determination of the connector state).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ZENG by having wherein the detector calculates a resistance value of the detection circuit based on the voltage provided by the transmitter and the voltage received by the receiver and detects the engaged states of the plurality of connectors based on the calculated resistance value as taught by Burkman in order to provide "power system further includes one or more control blocks that drive a signal onto the shielding, and responsive to an absence of detecting feedback from the signal, issue an interlock integrity alert" (abstract).

Regarding claim 6, ZENG as modified by Edelhauser and Burkman teaches the interlock diagnosing system of claim 5, 
Burkman additionally teaches in figure(s) 2-6 wherein the plurality of resistors (resistance 424 vs 420 in fig. 5) each have different resistance values from each other, and the detector detects a disengaged one among the plurality of connectors based on the calculated resistance value (424, 420 in fig. 5; para. 26 - If the shielding connection is broken at any one of the connectors, then the only path for the signal will be a higher resistance path through the resistive shield connection in the module).

Regarding claim 8, ZENG in view of Edelhauser teaches the interlock diagnosing method of claim 7, further comprising: 
before the detecting of the engaged states of the connectors, calculating a resistance value (para. 62 - predesigning resistance values of current regulating resistor set) of the detection circuit based on the voltage provided by the transmitter and the voltage received by the receiver (para. 25 -  detection result signal is generated according to the voltage signal. If the high-voltage interlock circuit fails, the voltage signal of the faulty high-voltage interlock circuit may be different from the voltage signal of the normal high-voltage interlock circuit), 
ZENG does not teach explicitly wherein during the detecting of the engaged states of the connectors, the engaged states of the plurality of connectors are detected based on the calculated resistance value.
However, Burkman teaches in figure(s) 2-6 wherein during the detecting of the engaged states of the connectors, the engaged states of the plurality of connectors are detected based on the calculated resistance value (resistance 424 vs 420 in fig. 5; para. 26 - The control block will be able to detect the difference in circuit resistance. Determination of the connector state).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ZENG by having wherein in the detecting of the engaged states of the connectors, the engaged states of the plurality of connectors are detected based on the calculated resistance value as taught by Burkman in order to provide "power system further includes one or more control blocks that drive a signal onto the shielding, and responsive to an absence of detecting feedback from the signal, issue an interlock integrity alert." (abstract).

Regarding claim 9, ZENG as modified by Edelhauser and Burkman teaches the interlock diagnosing method of claim 8, 
Burkman additionally teaches in figure(s) 2-6 wherein the plurality of resistors (resistance 424 vs 420 in fig. 5) each have different resistance values from each other, and the detector detects a disengaged one among the plurality of connectors based on the calculated resistance value (424, 420 in fig. 5; para. 26 - If the shielding connection is broken at any one of the connectors, then the only path for the signal will be a higher resistance path through the resistive shield connection in the module).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868